Name: 2002/454/EC: Commission Decision of 12 June 2002 on a temporary experiment with regard to increasing the maximum weight of a lot of certain fodder plant seeds under Council Directive 66/401/EEC (Text with EEA relevance) (notified under document number C(2002) 2078)
 Type: Decision_ENTSCHEID
 Subject Matter: technology and technical regulations;  plant product;  means of agricultural production;  marketing
 Date Published: 2002-06-14

 Avis juridique important|32002D04542002/454/EC: Commission Decision of 12 June 2002 on a temporary experiment with regard to increasing the maximum weight of a lot of certain fodder plant seeds under Council Directive 66/401/EEC (Text with EEA relevance) (notified under document number C(2002) 2078) Official Journal L 155 , 14/06/2002 P. 0057 - 0058Commission Decisionof 12 June 2002on a temporary experiment with regard to increasing the maximum weight of a lot of certain fodder plant seeds under Council Directive 66/401/EEC(notified under document number C(2002) 2078)(Text with EEA relevance)(2002/454/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed(1), as last amended by Directive 2001/64/EC(2), and in particular Article 13a thereof,Whereas:(1) Directive 66/401/EEC provides for the maximum weight of a lot in the context of seed testing.(2) Changes in seed marketing practices, in particular methods of transporting seed including bulk shipment, suggest that an increase in the maximum prescribed lot weight for seed of grasses may be desirable.(3) Current international practice, namely the derogatory experiment on maximum lot size of gramineae seed, as adopted by the Council of the Organisation for Economic Cooperation and Development on 28 September 2000, and the experiment on herbage seed lot size, approved at the ordinary meeting of the International Seed Testing Association of 21 June 2001, permits procedures whereby the maximum weight of a lot may be increased for certain species, including grasses.(4) It is therefore appropriate to organise a temporary experiment under specified conditions on increasing the maximum weight of a lot of grasses.(5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry,HAS ADOPTED THIS DECISION:Article 1The purpose of this Decision is to organise a temporary experiment at Community level, in accordance with the conditions set out in the Annex, in order to assess whether the maximum weight of a lot laid down in Annex III to Directive 66/401/EEC may be increased in respect of seed of the category "certified seed" of the species of grasses listed in Article 2 of that Directive.Article 21. Any Member State may participate in the experiment.2. Member States that decide to participate in the experiment shall inform the Commission accordingly.3. With effect of the date on which a Member State has informed the Commission pursuant to paragraph 2, this Member State is released, for the purpose of the experiment, from the obligation laid down in Article 7(2) of Directive 66/401/EEC in respect of the maximum weight of a lot for grass species listed in Annex III, column 2, for the species listed in column 1 under the heading "GRAMINEAE". However, it shall apply a maximum weight of 25 tonnes instead, and comply, in addition to the other conditions laid down in Directive 66/401/EEC, with those laid down in the Annex to this Decision.Article 3The experiment shall end on 1 June 2003. Member States may decide to cease participation in the experiment at an earlier date.Article 4Member States shall present progress reports on the results of the experiment to the Commission and to the other Member States by 30 November 2002 and by 31 March 2003.Article 5This Decision is addressed to the Member States.Done at Brussels, 12 June 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ 125, 11.7.1966, p. 2298/66.(2) OJ L 234, 1.9.2001, p. 60.ANNEXThe conditions referred to in Article 1 are as follows:(a) a heterogeneity test shall have been carried out on each lot and the lot shall have been found to satisfy the condition of homogeneity;(b) the official label prescribed under Directive 66/401/EEC shall bear the number of this Decision after the words "EC rules and standards";(c) where a Member State participates in the experiment, samples supplied by that Member State for Community comparative trials shall derive from seed lots officially certified under the terms of this experiment; and(d) the certification authority shall monitor the experiment.